Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
This office action is in response to communication filed on 11/02/2021.

Status of claims in the instant application:
Claims 1-20 are pending.

Examiner Notes
4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Response to Arguments
5.	Applicant's arguments filed 11/02/2021have been fully considered but they are not persuasive. 

A.	Applicant argue “… there is no teaching that the cited hash of a record file in Mercuri is provided to a user device from which the file was received. Applicant respectfully traverses the rejection of claim 1 for at least this reason…”.
	In response to the above argument, Examiner respectfully disagree and Applicant’s attention directed to fig 3 of Mercuri shows a record 165 and the corresponding hash of the record stored as a blockchain object 108 and furthermore abstract, [0020, 0031,0037,0038,0054,0064,0067,00750] of Mercuri provides a record storage system and facilitates a proof of custody, proof of chain of custody and proof against tampering for a record by deploying a hash of the record on the blockchain and storing the record on an off-chain storage, for example. 


	In response to the above argument, Applicant’s attention respectfully directed to para. 0025 of Mercuri discloses “… In an example, a cryptlet is an off-chain machine-readable instruction that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain, and one without code …”, furthermore, para. 0026. of Mercuri “… Examples of constraints may include state, persona, role, action, and parameters of an action associated with the blockchain object and the like. In an example, a blockchain object may be a smartlet that regulates an interaction between two or more participants for a specified objective. A participant may be a participant of the blockchain with a specific objective with respect to a blockchain object on the blockchain. An example of a specific objective may be a law enforcement officer complying with the foundational requirements of 

C.	Applicant argue “… For instance, there is no teaching that the cited hash of a record file in Mercuri is provided to a user device from which the file was received. Applicant respectfully traverses the rejection of claim 1 for at least this reason…”. 
	In response to the above argument, Applicant’s argument directed to para. 0025 of Mercuri discloses “… a blockchain object may be a hash of a record stored in the off-chain storage. In another example, the blockchain object may be a smart contract deployed on a blockchain….” .

D. Applicant argue “… It is unclear what specific features of the cited aspects of McKendree are being used to allegedly teach features of the claim, for instance the "file identifier" that is being stored to a synchronized ledger. The Office 
	In response to the above argument, Applicant’s attention respectfully directed to para. 0029 of McKendree a distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example and furthermore para. 0083 of McKendree discloses “… For example, an application invoking a function to update a ledger may pass a blockchain channel identifier to identify which ledger to update, a public key that allows updates to the ledger, and/or other parameters for performing the update…”, for example.  

E. 	Applicant argue “it is unclear what from McKendree the Office Action is relying on for a teaching of the recited "file identifier" (of a data file), let alone the data file itself. It is also unclear where McKendree allegedly teaches the recited 'storing [the file identifier] to a synchronized ledger' that also tracks access to the data file for which that file identifier was generate…”. 
	In response to the above argument, Applicant attention respectfully directed to para. 0029 of McKendree, “… A blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network…” for example.

F.	Applicant argue “… McKendree fails to provide any teaching of at least the recited storing the file identifier to a synchronized ledger of the blockchain network, which synchronized ledger tracks access to the data file, let alone also distributing data of that data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network. Applicant respectfully traverses these further aspects of the rejection of claim 1…”.

	In response to the above argument McKendree recited in claim 14 reveals “… deploying the program code on a set of peer nodes within the blockchain network; receiving, from an application, a request to perform a transaction within the blockchain network, wherein the transaction invokes the program code and identifies a particular set of student data; responsive to receiving the request, updating, by the invoked program code, the state of the distributed ledger in the blockchain network based on the particular set of student data”, for example.

G.	Applicant argue that “… There is nothing in the cited portion of McKendree that discusses the recited "compressing the data file to obtain a compressed data file" let alone "distributing the compressed data file to the one 
	
Examiner respectfully disagrees with the above argument because, McKendree in para. 0029 “…A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network…”   (“… a data object (or set of data objects)…” i.e. a data set (or dataset) is a collection of data or compressed data file).

H.	Applicant argue “…There is no discussion in the cited portion of McKendree of encrypting, e.g. 'the updated data' itself in McKendree. Even if the Examiner is interpreting the student data (transcripts, diplomas, badges, etc.) in the ledger itself in McKendree to be the recited data file of the claim, there is also no teaching of encrypting that data, i.e. the ledger….”.
	
Examiner respectfully disagree with the above argument, because para. 0050 of McKendree discloses “… each update to a ledger is digitally signed. A digital signature may be generated by using a signing member's private key to encrypt a one-way hash of the updated data. For example, an institutional encrypt the hash value. Other peer nodes in blockchain network 102 may verify the party attempting to update the student's ledger using the signer's public key to decrypt the hash. If the decrypted hash matches a hash of the same data generated by the peer node, then the endorsing peer node may verify the request”, for example. 

I.	“Applicant argue that “… The cited portions of McKendree discusses general properties of the distributed ledger, for instance what data it maintains and that it can be distributed/replicated/shared/synchronized. However, there is no teaching in the cited portions of McKendree of "splitting the data of [a] data file..." as is recited…”.
	
Examiner respectfully disagree with the above argument because, for instance, para. 0096 of McKendree “… As an example, each database implemented by a multi-tenant computer network may be tagged with a tenant ID. Only a tenant associated with the corresponding tenant ID may access data of a particular database. As another example, each entry in a database implemented by a multi-tenant computer network may be tagged with a tenant ID. Only a tenant associated with the corresponding tenant ID may access data of a particular entry. However, the database may be shared by multiple . 
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US Pub. No. US 2019/0013934 A1, hereinafter “Mercuri”) in view of McKendree et al. (US Pub. No. US 2020/0125757 A1 hereinafter “McKendree”).

Mercuri provide a computer system that interfaces with a blockchain to store data and interact with blocks on the blockchain.

McKendree provide a blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network.
As per claim 1, Mercuri discloses a computer-implemented method comprising: receiving, by a blockchain peer of a blockchain network (para. 0025 discloses the blockchain object may be a cryptlet that may be executed in a secure enclave instead of on all peers on the peer-to-peer network mining the blockchain to arrive at a consensus on the next block of the blockchain, for example), a data file from a user device (figs. 1 and 7 depicted the system 100 may receive a record. In an example, a record may include a digital asset and metadata, for example); storing, by the blockchain peer (fig. 1 show the blockchain object 108 may be stored in the data repository 179, for example), the data file to local storage of the blockchain peer (fig. 7 show a method 700 for a blockchain record storage system with a proof of custody, proof of chain of custody and proof against tampering check for the records using a blockchain object, for example); generating a file identifier of the data file; providing the file identifier to the user device (fig. 7 show At block 708, the system 100 may generate a hash of the record. In an example, the system 100 may generate a hash of the file, metadata associated with the file, and/or both, for example). 

Mercuri fails to explicitly disclose storing the file identifier to a synchronized ledger of the blockchain network, the synchronized ledger tracking access to the data file; and distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network. 

McKendree discloses storing the file identifier to a synchronized ledger of the blockchain network (fig. 1 illustrates system 100, which is a blockchain service for managing student academic ledgers within a blockchain network and furthermore para. 0035 discloses distributed ledger 106 stores information over a student's lifecycle in a blockchain format, for example), the synchronized ledger tracking access to the data file; and distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network (para. 0029 discloses A blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example).
  
Mercuri and McKendree are analogous art because they both are directed to blockchain network through which data is maintained and one of ordinary skill in the art would have had a reasonable expectation of success to modify McKendree with the specified features of Mercuri because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of McKendree with the teaching of Mercuri in order to  managing ledgers for in a permission-based blockchain network [McKendree: para. 0002].

As per claim 2 as applied above in claim1, the modified method of Mercuri as modified McKendree discloses determining the one or more other blockchain peers to which to distribute data of the data file, the determining being based on monitoring disk space of the one or more other blockchain peers (para. 0035 of McKendree discloses distributed ledger 106 stores information over a student's lifecycle in a blockchain format, for example).

As per claim 3 as applied above in claim1, the modified method of Mercuri as modified McKendree discloses wherein the distributing comprises compressing the data file to obtain a compressed data file and distributing the compressed data file to the one or more other blockchain peers (para. 0029 McKendree discloses a blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example).  

As per claim 4 as applied above in claim, the modified method of Mercuri as modified McKendree discloses wherein the distributing comprises encrypting the data file to obtain an encrypted data file and distributing the encrypted data file to the one or more other blockchain peers (para. 0050 of McKendree digital signature may be generated by using a signing member's private key to encrypt a one-way hash of the updated data, for example).  

As per claim 5 as applied above in claim, the modified method of Mercuri as modified McKendree discloses wherein the distributing comprises splitting the data of the data file into a plurality of separate data files (para. 0033 of McKendree discloses the distributed ledger may maintain student data, such as transcripts, diplomas, badges, and other officially recognized student skill sets, for example) and distributing a respective at least one separate data file of the plurality of separate data files to each of the one or more other blockchain peers (para. 0029 of McKendree blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example). 

As per claim 6 as applied above in claim, the modified method of Mercuri as modified McKendree discloses wherein the distributing distributes to at least one of the one or more blockchain peers some, but not all, separate data files of the plurality of separate data files (para. 0029 of McKendree blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example). 

As per claim 7 as applied above in claim, the modified method of Mercuri as modified McKendree discloses wherein based on at least one selected from the group consisting of (i) loss and (ii) improper modification of the data of the data file at the blockchain peer, receiving the data of the data file from at least one of the one or more other blockchain peers to restore the data of the data file to the blockchain peer (para. 0029 of McKendree discloses multiple peer nodes within a blockchain network, for example). 

As per claim 8 as applied above in claim, the modified method of Mercuri as modified McKendree discloses wherein access to the data file is regulated based on a policy (para. McKendree para. 0055 discloses the peer nodes that are part of the blockchain channel may validate an endorsement policy to determine whether the endorsement criteria are satisfied, for example), wherein the policy prevents a blockchain peer of the blockchain network that has the data file from viewing the data file (fig.3A-3I of McKendree illustrate example screenshots of an application for viewing the contents of a student academic ledger and initiating ledger-based transactions, for example).

As per claim 9 as applied above in claim, the modified method of Mercuri as modified McKendree discloses wherein the synchronized ledger tracks access of the data file on the blockchain network, and wherein view of the tracked access is regulated such that only some blockchain peers of the blockchain network can view the tracked access (para. 0029 of McKendree discloses  blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example). 

As per claim 10 as applied above in claim, the modified method of Mercuri as modified McKendree discloses based on a request made to the blockchain peer to access another data file stored to the blockchain network (para. 0029 of McKendree discloses multiple peer nodes within a blockchain network, for example): initially determining that the blockchain peer does not have the requested another data file (para. 0054 of McKendree discloses the peer node does not update the ledger during this operation, for example); and based on information in the synchronized ledger indicating which blockchain peers of the blockchain network have at least some data of the another data file (para. 0029 of McKendree discloses multiple peer nodes within a blockchain network, for example), selecting a closest one or more blockchain peers that have data of the another data file, and requesting the closest one or more blockchain peers to provide the data of the another data file (para. 0029 of McKendree discloses a blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network< for example). 


As per claim 11, Mercuri discloses a computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising (para. 0005 discloses machine-readable instructions that can store state information and are stored on the blockchain, for example): receiving, by a blockchain peer of a blockchain network (para. 0025 discloses the blockchain object may be a cryptlet that may be executed in a secure enclave instead of on all peers on the peer-to-peer network mining the blockchain to arrive at a consensus on the next block of the blockchain, for example), a data file from a user (figs. 1 and 7 depicted the system 100 may receive a record. In an example, a record may include a digital asset and metadata, for example); storing, by the blockchain peer, the data file to local storage of the blockchain peer (fig. 1 show the blockchain object 108 may be stored in the data repository 179, for example); generating a file identifier of the data file; providing the file identifier to the user device (fig. 7 show At block 708, the system 100 may generate a hash of the record. In an example, the system 100 may generate a hash of the file, metadata associated with the file, and/or both, for example).

Mercuri fails to explicitly disclose storing the file identifier to a synchronized ledger of the blockchain network, the synchronized ledger tracking access to the data file; and distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network.  

McKendree disclose storing the file identifier to a synchronized ledger of the blockchain network (fig. 1 illustrates system 100, which is a blockchain service for managing student academic ledgers within a blockchain network and furthermore para. 0035 discloses distributed ledger 106 stores information over a student's lifecycle in a blockchain format, for example), the synchronized ledger tracking access to the data file; and distributing data of the data file to one or more other blockchain peers of a (para. 0029 discloses A blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example).
  
Mercuri and McKendree are analogous art because they both are directed to blockchain network through which data is maintained and one of ordinary skill in the art would have had a reasonable expectation of success to modify McKendree with the specified features of Mercuri because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of McKendree with the teaching of Mercuri in order to  managing ledgers for in a permission-based blockchain network [McKendree: para. 0002].

As per claim 12 as applied above in claim, the modified computer program product of Mercuri as modified McKendree discloses wherein the method further comprises determining the one or more other blockchain peers (para. 0029 of McKendree, for example), the determining being based on monitoring disk space of the one or more other blockchain peers (para. 0035 of McKendree discloses distributed ledger 106 stores information over a student's lifecycle in a blockchain format, for example).

As per claim 13 as applied above in claim, the modified computer program product of Mercuri as modified McKendree discloses wherein the distributing comprises at least one selected from the group consisting of: compressing the data file to obtain a compressed data file and distributing the compressed data file to the one or more other blockchain peers; and encrypting the data file to obtain an encrypted data file and distributing the encrypted data file to the one or more other blockchain peers  (para. 0050 of McKendree digital signature may be generated by using a signing member's private key to encrypt a one-way hash of the updated data, for example).  

As per claim 14 as applied above in claim, the modified computer program product of Mercuri as modified McKendree discloses wherein the distributing comprises splitting the data of the data file into a plurality of separate data files  (para. 0033 of McKendree discloses the distributed ledger may maintain student data, such as transcripts, diplomas, badges, and other officially recognized student skill sets, for example) and distributing a respective at least one separate data file of the plurality of (para. 0029 of McKendree discloses multiple peer nodes within a blockchain network, for example), and wherein the distributing distributes to at least one of the one or more blockchain peers some, but not all, separate data files of the plurality of separate data files (para. 0029 of McKendree blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example). 

As per claim 15 as applied above in claim, the modified computer program product of Mercuri as modified McKendree discloses wherein access to the data file is regulated based on a policy, wherein the policy prevents a blockchain peer of the blockchain network that has the data file from viewing the data file (para. McKendree para. 0055 discloses the peer nodes that are part of the blockchain channel may validate an endorsement policy to determine whether the endorsement criteria are satisfied, for example).

As per claim 16 as applied above in claim, the modified computer program product of Mercuri as modified McKendree discloses wherein the synchronized ledger tracks access of the data file on the blockchain network, and wherein view of the tracked access is regulated such that only some blockchain peers of the blockchain network can view the tracked access (para. 0029 of McKendree discloses  blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example). 

As per claim 17, Mercuri discloses a computer system comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method comprising (fig. 1 illustrate memory 103, one or more processors 163, for example): receiving, by a blockchain peer of a blockchain network, a data file from a user device (figs. 1 and 7 depicted the system 100 may receive a record. In an example, a record may include a digital asset and metadata, for example); storing, by the blockchain peer (fig. 1 show the blockchain object 108 may be stored in the data repository 179, for example), the data file to local storage of the blockchain peer (fig. 7 show a method 700 for a blockchain record storage system with a proof of custody, proof of chain of custody and proof against tampering check for the records using a blockchain object, for example); generating a file identifier of the data file; providing the file identifier to the user device (fig. 7 show At block 708, the system 100 may generate a hash of the record. In an example, the system 100 may generate a hash of the file, metadata associated with the file, and/or both, for example). 

 Mercuri fails to explicitly disclose storing the file identifier to a synchronized ledger of the blockchain network, the synchronized ledger tracking access to the data file; and distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network.  

Mercuri fails to explicitly disclose storing the file identifier to a synchronized ledger of the blockchain network (fig. 1 illustrates system 100, which is a blockchain service for managing student academic ledgers within a blockchain network and furthermore para. 0035 discloses distributed ledger 106 stores information over a student's lifecycle in a blockchain format, for example), the synchronized ledger tracking access to the data file; and distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network  (para. 0029 discloses a blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network, for example).

Mercuri and McKendree are analogous art because they both are directed to blockchain network through which data is maintained and one of ordinary skill in the art would have had a reasonable expectation of success to modify McKendree with the specified features of Mercuri because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of McKendree with the teaching of Mercuri in order to  managing ledgers for in a permission-based blockchain network [McKendree: para. 0002].

As per claim 19 as applied above in claim, the modified method of Mercuri as modified McKendree discloses wherein access to the data file is regulated based on a policy, wherein the policy prevents a blockchain peer of the blockchain network that has the data file from viewing the data file (para. McKendree para. 0055 discloses the peer nodes that are part of the blockchain channel may validate an endorsement policy to determine whether the endorsement criteria are satisfied, for example).

As per claim 20 as applied above in claim, the modified method of Mercuri as modified McKendree discloses wherein the synchronized ledger tracks access of the data file on the blockchain network (para. 0029 of McKendree discloses blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network., for example), and wherein view of the tracked access is regulated such that only some blockchain peers of the blockchain network can view the tracked access (paras. 0023-0026 of McKendree discloses and para. 0030 of McKendree discloses   the blockchain service comprises a permissioned blockchain, whereby access to a blockchain network is restricted to permitted institutions and students. Permission may be granted by one or more founding members of a blockchain network or in accordance with a governance model, for example). 

Allowable Subject Matter
8.	Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mercuri et al. (US 2019/0013948 A1) provide a blockchain object may be a smart contract deployed on a blockchain. In an example, the smart contract may be called a smartlet. In another example, the blockchain object may be a cryptlet that may be executed in a secure enclave instead of on all peers on the peer-to-peer network mining the blockchain to arrive at a consensus on the next block of the blockchain. In an example, a cryptlet is an off-chain machine-readable instruction that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain, and one without code, Delaney (US 10,880,070 B1) provides use of the distributed blockchain ledger would allow a change of mode of operation of an aircraft to occur when the there is consensus to validate a record among the data links are in disconnected state for communications between the aircraft and offboard computing devices (e.g., of a ground control station and/or another vehicle), consensus might not be reached with respect to the distributed blockchain ledger, and the mode of operation of the aircraft may remain the same until a data link is established between the aircraft and offboard computing devices such that consensus to validate may be reached. Embodiments allow the distributed blockchain ledger to be brokered and synchronized in an intermittent connectivity environment between onboard computing devices and offboard computing devices, such as an aviation network environment where data links may switch from being available to unavailable and vice versa. Some embodiments may support the ability to synchronize the distributed blockchain ledger and create consensus for the distributed blockchain ledger among peer nodes based on routing decisions, which may be unique to aircraft and aircraft operations.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





A.G.
January 11, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434